Case 4:16-cr-00086-MAC-KPJ Document 311 Filed 07/17/20 Page 1 of 11 PageID #: 1481




   UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                       §
                                                 §
  versus                                         §           CASE NO. 4:16-CR-86 (4)
                                                 §
  WESELEY MCGIRT                                 §

                                 MEMORANDUM AND ORDER

           Pending before the court is Defendant Wesley McGirt’s (“McGirt”) Emergency Motion

  for Reduction in Sentence Based on COVID-19 Conditions at FCI Oakdale and Exhaustion of

  Administrative Remedies (#303), wherein McGirt requests that the court reduce his sentence to

  time served due to the threat of Coronavirus Disease 2019 (“COVID-19”). United States

  Probation and Pretrial Services (“Probation”) conducted an investigation and recommends that the

  court deny McGirt’s motion. The Government filed a response in opposition (#306). Having

  considered the motion, Probation’s recommendation, the Government’s response, the record, and

  the applicable law, the court is of the opinion that the motion should be DENIED.

  I.       Background

           On July 20, 2017, pursuant to a binding plea agreement, McGirt pleaded guilty to Count

  Nine, Possession of a Firearm While an Unlawful User of a Controlled Substance in violation of

  18 U.S.C. § 922(g)(3), of the First Superseding Indictment. On November 21, 2017, the court

  sentenced him to 120 months’ imprisonment, followed by a 3-year term of supervised release.

  McGirt is currently housed at the Federal Correctional Institution in Oakdale, Louisiana (“FCI

  Oakdale”), and his projected release date is March 2, 2025.
Case 4:16-cr-00086-MAC-KPJ Document 311 Filed 07/17/20 Page 2 of 11 PageID #: 1482



  II.    Analysis

         On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

  Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

  § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

  of imprisonment:

         The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that extraordinary and compelling reasons
         warrant such a reduction; or the defendant is at least 70 years of age, has served
         at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
         for the offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the [BOP] that the defendant is not
         a danger to the safety of any other person or the community, as provided under
         section 3142(g); and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

  27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

  was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640, at *3

  (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to grant

  compassionate release.”). The First Step Act amended § 3582(c) by providing a defendant the

  means to appeal the BOP’s decision not to file a motion for compassionate release on the

  defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United

                                                   2
Case 4:16-cr-00086-MAC-KPJ Document 311 Filed 07/17/20 Page 3 of 11 PageID #: 1483



  States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The

  plain language of the statute, however, makes it clear that the court may not grant a defendant’s

  motion for compassionate release unless the defendant has complied with the administrative

  exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 833

  (6th Cir. 2020) (“Even though [the] exhaustion requirement does not implicate [the court’s]

  subject-matter jurisdiction, it remains a mandatory condition.”); United States v. Raia, 954 F.3d

  594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a glaring roadblock

  foreclosing compassionate release.”). Thus, before seeking relief from the court, a defendant must

  first submit a request to the warden of his facility to move for compassionate release on his behalf

  and then either exhaust his administrative remedies or wait for the lapse of 30 days after the

  warden received the request. 18 U.S.C. § 3582(c)(1)(A); Alam, 960 F.3d at 833-34; Raia, 954

  F.3d at 597.

         Here, on April 6, 2020, McGirt’s counsel submitted a request for compassionate release

  to the warden where he is housed. McGirt contends he has not received a response from the

  warden. The Government, however, maintains that prison records show the request was denied

  on April 19, 2020. Although McGirt may have complied with the exhaustion requirement before

  filing the instant motion, nothing in his motion indicates that extraordinary and compelling reasons

  exist to reduce his sentence.

         Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be


                                                   3
Case 4:16-cr-00086-MAC-KPJ Document 311 Filed 07/17/20 Page 4 of 11 PageID #: 1484



  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in 18

  U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the

  policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

          In the instant motion, McGirt, age 27, contends that he has a compromised immune system

  due to the removal of his thyroid gland that makes him more vulnerable to complications from

  COVID-19. The USSG provides that extraordinary and compelling reasons exist regarding a

  defendant’s medical condition when the defendant is “suffering from a terminal illness (i.e., a

  serious and advanced illness with an end of life trajectory)” or when a defendant is “suffering



          1
            Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
  and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
  the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
  the victim. 18 U.S.C. § 3553(a).

                                                       4
Case 4:16-cr-00086-MAC-KPJ Document 311 Filed 07/17/20 Page 5 of 11 PageID #: 1485



  from a serious physical or medical condition,” “suffering from a serious functional or cognitive

  impairment,” or “experiencing deteriorating physical or mental health because of the aging

  process, that substantially diminishes the ability of the defendant to provide self-care within the

  environment of a correctional facility and from which he or she is not expected to recover.”

  U.S.S.G. § 1B1.13 cmt. n.1(A).

         McGirt initially asserted that he had his thyroid surgically removed last year based on

  concerns regarding a cancerous tumor and that he takes daily medication to partially replace

  enzymes that a healthy thyroid ordinarily secretes. After the Government pointed out that the

  medical records reflected that he had a thyroidectomy due to hyperthyroidism and a benign,

  multinodular goiter, McGirt conceded that he did not have cancer but contends that he remains

  “somewhat immune compromised” based on a letter dated June 3, 2020, from Michelle Haggar,

  M.D., an endocrinologist. McGirt’s medical records confirm that he had a thyroidectomy on

  November 26, 2018, which resolved his hyperthyroidism. He is prescribed a daily levothyroxine

  tablet to keep his thyroid-stimulating hormone (“TSH”) within normal ranges. The medical

  records also document repeated instances in which McGirt has been noncompliant with taking the

  levothyroxine regularly. McGirt further contends that because he cannot isolate and/or maintain

  six-foot distancing from other inmates, he cannot provide self-care. McGirt misconstrues the

  meaning of self-care, which pertains to the basic activities of daily living such as dressing,

  bathing, and eating. See 42 U.S.C. § 1397j(14)(B). Probation observes that in his PSR, prepared

  in 2017, McGirt reported that he was in good health, had no medications prescribed, and had no

  serious medical conditions. Moreover, the Government notes that the BOP classifies McGirt as

  Care Level 1, which indicates that the inmate is less than 70 years old, is generally healthy, and


                                                  5
Case 4:16-cr-00086-MAC-KPJ Document 311 Filed 07/17/20 Page 6 of 11 PageID #: 1486



  “may have limited medical needs that can be easily managed by clinician evaluations every 6-12

  months.”    FEDERAL BUREAU OF PRISONS CLINICAL PRACTICE GUIDELINES, CARE LEVEL

  CLASSIFICATION (2019), https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf.

  The records reveal that the only other medical concerns McGirt has voiced while incarcerated

  consist of complaints of shoulder pain, inability to sleep, fever blisters, a toothache, and a sore

  throat/cold, all of which were resolved by treatment and/or medication. Hence, it appears that

  McGirt’s medical condition can be properly managed with medication and routine medical care.

  Furthermore, the Government notes that on May 13, 2020, McGirt was tested for COVD-19 as

  part of a surveillance screening at FCI Oakdale, and he tested negative. Thus, McGirt’s medical

  summary does not meet the criteria listed in the guidelines. McGirt’s medical condition is not

  terminal, nor does it substantially diminish his ability to provide self-care.

         McGirt’s request for compassionate release—based on his medical condition and risk of

  suffering complications from COVID-19—potentially falls into the fourth, catch-all category of

  “other” extraordinary and compelling reasons, which specifically states that the Director of the

  BOP shall determine whether “there exists in the defendant’s case an extraordinary and compelling

  reason other than, or in combination with, the reasons described in subdivisions (A) through (C).”

  Id. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the BOP Director, the

  Commission acknowledged, even before the passage of the First Step Act, that courts are in the

  position to determine whether extraordinary and compelling circumstances are present. United

  States v. Beck, 425 F. Supp. 3d 573, 583 (M.D.N.C. 2019) (“Read in light of the First Step Act,

  it is consistent with the previous policy statement and with the Commission guidance more

  generally for courts to exercise similar discretion as that previously reserved to the BOP Director


                                                   6
Case 4:16-cr-00086-MAC-KPJ Document 311 Filed 07/17/20 Page 7 of 11 PageID #: 1487



  in evaluating motions by defendants for compassionate release.”); see Cantu, 423 F. Supp. 3d at

  352 (“[T]he correct interpretation of § 3582(c)(1)(A) . . . is that when a defendant brings a motion

  for a sentence reduction under the amended provision, the Court can determine whether any

  extraordinary and compelling reasons other than those delineated in U.S.S.G. § 1B1.13 cmt.

  n.1(A)-(C) warrant granting relief.”).

         In the case at bar, there is no indication that the BOP Director made a determination

  regarding the presence of extraordinary and compelling reasons with respect to McGirt for any

  “other” reason. In exercising its discretion, the court also finds that no extraordinary and

  compelling reasons exist in relation to McGirt’s situation. As of July 15, 2020, the BOP reports

  6 active, 7 deaths, and 205 recovered cases of COVID-19 among a total of 896 inmates and 6

  active, 0 deaths, and 18 recovered cases of COVID-19 among staff at FCI Oakdale. Although

  McGirt expresses legitimate concerns regarding COVID-19, he does not establish that the BOP

  cannot manage the outbreak within his correctional facility or that the facility is specifically unable

  to treat him, if he were to contract the virus and develop COVID-19 symptoms, while

  incarcerated. See Raia, 954 F.3d at 597 (“[T]he mere existence of COVID-19 in society and the

  possibility that it may spread to a particular prison alone cannot independently justify

  compassionate release, especially considering BOP’s statutory role, and its extensive and

  professional efforts to curtail the virus’s spread.”); United States v. Vasquez, No. CR

  2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns about the

  spread of COVID-19 or the mere fear of contracting an illness in prison are insufficient grounds

  to establish the extraordinary and compelling reasons necessary to reduce a sentence.” (quoting

  United States v. Koons, No. 16-214-05, 2020 WL 1940570, at *5 (W.D. La. Apr. 21, 2020)));


                                                    7
Case 4:16-cr-00086-MAC-KPJ Document 311 Filed 07/17/20 Page 8 of 11 PageID #: 1488



  United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1,

  2020) (finding the defendant had failed to present extraordinary and compelling reasons to modify

  his prison sentence because he “does not meet any of the criteria set forth by the statute” and he

  “cites no authority for the proposition that the fear of contracting a communicable disease warrants

  a sentence modification”). Thus, McGirt has failed to establish that a qualifying medical condition

  or other reasons exist that would constitute extraordinary and compelling reasons to reduce his

  sentence.

         The court further finds that compassionate release is not warranted in light of the applicable

  factors set forth in § 3353(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the

  § 3553(a) factors before granting compassionate release). The nature and circumstances of

  McGirt’s offense of conviction entail his possession of firearms while an unlawful user of a

  controlled substance. Officers executed a search warrant at McGirt’s residence, which resulted

  in the seizure of various narcotics including oxycodone hydrochloride, alprazolam, promethazine

  with codeine, and marijuana, as well as 3 loaded handguns. During the execution of the search

  warrant, McGirt admitted to officers that he was addicted to prescription pain pills. Moreover,

  McGirt distributed 1.5 grams of oxycodone hydrochloride to an undercover officer in April 2016

  and 2.97 grams of oxycodone hydrochloride and 354.33 grams of promethazine with codeine to

  an undercover officer in May 2016 while having a firearm in his pocket. McGirt has a prior

  conviction for disorderly conduct and an extensive history of daily poly-substance abuse. He was

  also identified as a member of a street gang. According to his PSR, McGirt reported to Probation

  that, although he had received some treatment in the past, he felt that he needed additional

  substance abuse treatment and would like to participate in any program to help him improve his


                                                   8
Case 4:16-cr-00086-MAC-KPJ Document 311 Filed 07/17/20 Page 9 of 11 PageID #: 1489



  life. At sentencing, however, McGirt objected to Probation’s recommendation of substance abuse

  treatment while incarcerated and while on supervised release. Under the circumstances, the court

  cannot conclude that McGirt would not pose a danger to the safety of any other person or to the

  community, if released.

         Moreover, the BOP has instituted a comprehensive management approach that includes

  screening, testing, appropriate treatment, prevention, education, and infection control measures

  in response to COVID-19. In response to a directive from the United States Attorney General in

  March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

  as described by the Centers for Disease Control and Prevention, for the purpose of determining

  which inmates are suitable for placement on home confinement. See United States v. Collins, No.

  CR 04-50170-04, 2020 WL 1929844, at *3 (W.D. La. Apr. 20, 2020). The BOP notes that

  inmates need not apply to be considered for home confinement, as this is being done automatically

  by case management staff. To date, the BOP has placed 6,979 inmates on home confinement.

  The March 2020 directive is limited to “eligible at-risk inmates who are non-violent and pose

  minimal likelihood of recidivism and who might be safer serving their sentences in home

  confinement rather than in BOP facilities.” United States v. Castillo, No. CR 2:13-852-1, 2020

  WL 3000799, at *3 (S.D. Tex. June 2, 2020). The BOP has the exclusive authority to determine

  where a prisoner is housed; thus, the court is without authority to order home confinement. 18

  U.S.C. § 3621(b); Castillo, 2020 WL 3000799, at *3; see United States v. Miller, No.

  2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020) (“[N]either the CARES

  Act nor the First Step Act authorizes the court to release an inmate to home confinement.”).




                                                 9
Case 4:16-cr-00086-MAC-KPJ Document 311 Filed 07/17/20 Page 10 of 11 PageID #: 1490



          In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

   acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

   personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

   meaning that “we cannot take any risk of transferring inmates to home confinement that will

   contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

   General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

   that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

   exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

   or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

          The last thing our massively over-burdened police forces need right now is the
          indiscriminate release of thousands of prisoners onto the streets without any
          verification that those prisoners will follow the laws when they are released, that
          they have a safe place to go where they will not be mingling with their old criminal
          associates, and that they will not return to their old ways as soon as they walk
          through the prison gates.

   As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

   behave if he were to be released is how he behaved in the past, and his track record is a poor

   one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

   States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)). Here,

   McGirt’s track record is similarly a poor one.

          In short, McGirt has failed to satisfy his burden of showing the necessary circumstances

   to warrant relief under the statutory framework to which the court must adhere. See Koons, 2020

   WL 1940570, at *4-5 (stressing that “the rampant spread of the coronavirus and the conditions

   of confinement in jail, alone, are not sufficient grounds to justify a finding of extraordinary and

   compelling circumstances”). As the court observed in Koons, rejecting the notion that it has

                                                    10
Case 4:16-cr-00086-MAC-KPJ Document 311 Filed 07/17/20 Page 11 of 11 PageID #: 1491



   “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

   prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

   every prisoner.” Id.

   III.   Conclusion

          Consistent with the foregoing analysis, McGirt’s Emergency Motion for Reduction in

   Sentence Based on COVID-19 Conditions at FCI Oakdale and Exhaustion of Administrative

   Remedies (#303) is DENIED.

          SIGNED at Beaumont, Texas, this 17th day of July, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                                11
